Citation Nr: 0529775	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  00-00 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for left knee 
arthritis, status post meniscectomy, currently evaluated as 
10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from June 1976 to October 1976 
and from March 1977 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 10 percent evaluation 
for left knee arthritis, status post meniscectomy.  


FINDING OF FACT

The veteran failed to report for a VA examination scheduled 
in conjunction with his claim for an increased rating for his 
left knee arthritis, status post meniscectomy; good cause is 
not shown for his failure to appear.


CONCLUSION OF LAW

The criteria for an increased evaluation for left knee 
arthritis, status post meniscectomy, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.655 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran tore his medial meniscus during service, and in 
October 1982 a medial meniscectomy was performed.  He was 
service connected for left knee disability, status post 
meniscectomy, in a July 1983 rating decision.  In April 1994 
his evaluation was increased to 10 percent based on X-ray 
evidence of degenerative changes in the left knee.

In May 1998, the veteran filed a claim for an increased 
evaluation for his left knee claiming that he had to wear a 
special brace and that surgery had been recommended.  In a 
March 1999 VA examination, the veteran stated that he had 
gained some weight and this had caused the pain in his left 
knee to persist.  The pain increased with ambulation and with 
walking up stairs.  He wore a brace when active.  He stated 
that he was able to play basketball once a week with his 
brace on.  He was able to jog up and down the court and jump 
somewhat.  He stated that he had occasional swelling, 
partially relieved with Motrin.  Examination of the left knee 
showed a 4 centimeter linear surgical scar of the media 
aspect of the knee.  Flexion was to 140 degrees bilaterally.  
Extension was to 0 degrees.  There was no ligament laxity 
bilaterally.  Drawer's test and McMurray's tests were 
negative bilaterally.  There was no tenderness, synovial 
thickening or effusion on both knees.  There was no warmth, 
crepitus, patellar instability noted on examination of the 
knees.  Range of motion was not limited by pain, weakness, 
lack of endurance, fatigue or incoordination of the knees.  
Neurological examination was negative.  The diagnosis was 
status post meniscectomy of the left knee.

The veteran underwent another VA examination in November 2000 
during which he complained of severe left knee pain which 
occurred daily.  On examination of the left knee, flexion was 
to 90 degrees, with pain, flinching and grimacing at 70 to 90 
degrees.  Extension was to -10 degrees, with pain present at 
-10 degrees.  He could not fully extend to 0 and lacked 0 
degree of full extension.  McMurray and drawer tests appeared 
to be negative in the left.  In the left knee, there was 
associated fatigue, weakness and lack of endurance but pain 
was the major functional impact.  There was no incoordination 
noted.  X-ray examination showed degenerative arthritis.  The 
diagnosis was status post left knee meniscectomy, with 
significant residuals of degenerative joint disease, pain, 
limited range of motion and weakness due to pain and the 
scar.  

In July 2004, the Board remanded this case with regard to the 
issue of an increased rating for left knee arthritis, status 
post meniscectomy.  The Board noted that the most recent 
examination was in November 2000 which, at the time, was 
almost 4 years ago and this was too old to adequately rate 
the veteran's disability.  The RO was directed to schedule 
the veteran for another examination.  

A VA examination was scheduled to assess the current level of 
the veteran's disability.  He was notified of the examination 
in a letter addressed in July 2004.  The letter informed him 
that it was very important that he keep the appointment, and 
that his claim could be denied if he did not keep the 
appointment.  The veteran did not appear for the scheduled 
appointment in August 2004, and has not given a reason for 
his failure to appear.  He has not asked that the appointment 
be rescheduled.  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for an increased 
rating in the October 1998 rating decision, a July 1999 
Statement of the Case (SOC), Supplemental Statements of the 
Case (SSOC) issued in May 2003, August 2003, and June 2005 as 
well as a letter sent to the veteran in July 2004.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the July 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the July 2004 letter to the 
veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in June 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment and the veteran has not 
identified any additional records not already obtained.  He 
was also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, and 
a Veterans Law Judge, which he declined.  VA provided 
examinations in March 1999 and November 2000.  An additional 
examination was scheduled, and the veteran was informed by 
letter of the examination; however, he failed to report for 
the examination and it was cancelled.  Neither the veteran 
nor his representative provided an explanation for his 
failure to appear for the examination.  VA cannot assist the 
veteran further in this regard without his cooperation.  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Dusek 
v. Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991)).  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Analysis

Under the law, when a claimant fails to report for an 
examination scheduled in conjunction with an increase, the 
claim shall be denied.  38 C.F.R. § 3.655(b).  In this case, 
an examination was scheduled in conjunction with the 
veteran's claim for an increase, he did not appear for the 
examination, and has not provided any explanation for his 
failure to appear.  Under VA regulations, it is incumbent 
upon the veteran to submit to a VA examination if he is 
applying for, or in receipt of, VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992) 
(sustaining Board's denial of claim pursuant to 38 C.F.R. 
§ 3.655).  As such, the claim must be denied.  


ORDER

An increased initial evaluation for left knee arthritis, 
status post meniscectomy is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

